Citation Nr: 1709252	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to June 1974.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This matter was previously remanded by the Board in November 2013 and April 2016 for further development.  The matter now returns to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue on appeal requires a remand for further development before a decision may be made on the merits.

The Veteran attended a VA mental disorders examination in June 2015.  There, the VA examiner indicated that the Veteran had never been diagnosed with a mental disorder, and found that the Veteran did not have a psychological diagnosis on examination.  The examiner further stated that if symptoms were present intermittently, then they were likely transient and expectable reactions to psychosocial stressors or that they were likely first incurred prior to the Veteran's service.  The examiner further opined that the Veteran was not experiencing symptoms of personality disorder or anxiety disorder on examination.  The Board remanded the matter for a VA opinion that addressed the Veteran's prior psychiatric diagnoses, reconciled those diagnoses with current findings, and to provide an opinion as to whether it was at least as likely as not that any psychiatric disorder found on exam or in the record was related to any incident of the Veteran's service.  

The June 2015 VA examiner provided an addendum opinion in July 2016.  In his opinion, the examiner expanded his reasoning as to why the Veteran did not meet the diagnostic criteria for PTSD on examination.  The examiner then stated that "although the Veteran may have previously been diagnosed as experiencing Post-Traumatic Stress Disorder by another health care provider, the Veteran was not found to be experiencing PTSD....during this....examination."  The examiner then reiterated his prior reasoning regarding intermittent symptoms and occurrence prior to service.  

The Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner's attempted reconciliation of the Veteran's prior diagnoses with current findings lacked adequate rationale, as the lack of current findings on examination does not preclude a finding of a current disability during the appeal period.  While the examiner attempted to reconcile the prior diagnoses with the current findings, he only addressed the prior assessments of PTSD, and not any past diagnoses of acquired psychiatric disorders, to include anxiety disorder and adjustment disorder.  The examiner did not provide opinions as to whether it was at least as likely as not that any acquired psychiatric disorders indicated by the record were related to the Veteran's service, as directed by the April 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the examiner reasoned that the Veteran's psychiatric symptoms may have existed prior to service, but provided no opinion as to whether the Veteran's service aggravated those symptoms beyond their natural progression.  For the above reasons, the Board finds the examiner's opinion inadequate, and the matter must be remanded so that an adequate VA opinion may be provided. 

Accordingly, the case is REMANDED for the following action:

1.  In coordination with the Veteran, obtain any outstanding relevant VA or private medical evidence related to a psychiatric disability since service. 

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Forward the record, to include a copy of this Remand, to an appropriate VA examiner other than the VA examiner who provided the June 2015 examination and July 2016 addendum opinion, for a medical opinion to address the etiology of any psychiatric disability present proximate to, or during, the appeal period.  The record must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the entire record, please address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has/had an acquired psychiatric disability, to include PSTD, at any time proximate to, or during, the appeal period.  All such diagnoses must be identified.

(b) If yes, whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disability present proximate to, or during, the appeal period is proximately due to, or was chronically aggravated by, the Veteran's active service.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

(c) If a PTSD diagnosis is deemed appropriate at any time during the appeal period, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related to active service, any event of active service, or is due to the fear of hostile military or terrorist activity during service.

Rationale must be provided for each opinion expressed.  The examiner should address every psychiatric diagnosis in the record.  

3.  After completion of the above, review the expanded record, including the evidence entered since the last supplemental statement of the case, and determine whether service connection may be granted for any psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




